Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 29, 2020

The Court of Appeals hereby passes the following order:

A21A0275. NETSOFT PROPERTIES, LLC et al. v. BRAND-VAUGHAN
    LUMBER COMPANY, INC.

       Defendants Netsoft Properties, LLC and Tom Brightman appeal the state
court’s order granting the plaintiff’s motion for summary judgment and awarding the
plaintiff $4,606.08 in damages, $1,273.47 in pre-judgment interest, and court costs
in this action to recover on an open account and guaranty. We lack jurisdiction.
       “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” Ca-Shar, Inc. v. McKesson Corp., 204 Ga. App.
865, 865 (420 SE2d 810) (1992) (punctuation omitted); see also OCGA § 5-6-35 (a)
(6), (b). As the total judgment in favor of the plaintiff is for less than $10,000, the
entry of summary judgment provides no basis for a direct appeal in this case. See Ca-
Shar, Inc., 204 Ga. App. at 865-866. “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). The defendants’ failure to comply with the discretionary
appeal procedure deprives us of jurisdiction over this direct appeal, which is hereby
DISMISSED. See Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/29/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.